101 U.S. 223 (____)
POLLARD
v.
RAILROAD COMPANY.
Supreme Court of United States.

Mr. Albert A. Abbott for the plaintiff in error.
Mr. J.W. Scudder, contra.
*224 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
A judgment in an action of assumpsit, brought by a husband and wife, on a contract by a carrier of passengers to carry the wife safely, for injuries to the wife while being carried, is a bar to another action of assumpsit on the same contract, by the husband alone, to recover for the same injuries. A different rule *225 prevails when the action is in tort against the carrier for a breach of his public duty, except, perhaps, in States like New Jersey, where by statute the husband may, in such an action, add claims in his own right to those of his wife. Rev. Laws N.J. 851, sect. 22.
Judgment affirmed.